Citation Nr: 0116834	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  97-13 830	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 31, 1992, 
for the grant of a 100 percent disability rating.


REPRESENTATION

Veteran represented by:	Cindy B. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from March 1969 to November 1971.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in March 1999.  The veteran perfected a 
timely appeal of the March 1999 decision to the United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  By order dated in September 2000, the Court vacated 
the Board's decision and remanded the appeal to the Board in 
accordance with a Joint Motion for Remand, filed by the 
parties in the case.  The Court did not retain jurisdiction 
over the matter.


REMAND

As noted above, the Court vacated the Board's previous 
decision denying entitlement to an effective date earlier 
than March 31, 1992, for the assignment of a total disability 
rating.  Upon remand, the Board is instructed to obtain 
copies of Social Security Administration (SSA) records 
pertaining to the veteran.  Following return of the veteran's 
claims files to the Board, the Board is reminded to set forth 
reasons and bases for its findings and conclusions on all 
material issues of fact and law presented on the record, and 
to apply the doctrine of reasonable doubt to its evaluation 
of the evidence.  Specifically, the Board is instructed to 
fully explain its reasons and bases as to our conclusion 
regarding the issue of when the veteran filed a claim for a 
total disability rating based upon individual employability 
due to service-connected disability. 

The veteran's attorney presented written argument and new 
evidence to the Board in March 2001 that included some SSA 
records.  She did not waive original RO review of the new 
evidence, however.  Thus, upon remand, the RO is required to 
perform a review of this new evidence in conjunction with its 
decision on the claim.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from the SSA the 
records pertinent to the veteran's 
application for disability benefits, the 
medical records relied upon concerning 
that claim, and a copy of the decision 
and official notification awarding such 
benefits to the veteran.

2.  After the development requested above 
has been completed, the RO should again 
review the record, including the evidence 
and argument presented by the veteran's 
attorney in March 2001, as well as the 
records obtained pursuant to the above 
request.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

